Citation Nr: 1102437	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North 
Dakota


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), including as secondary to diabetes mellitus type II and 
hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to October 
1971.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

In January 2010, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(a) (2009).  In 
May 2010, the Board requested an additional opinion from the VHA.  
The requested opinions have been associated with the claims 
folder.  Although the opinions were not provided to the Veteran 
for review, the opinion is favorable to the Veteran and the Board 
is granting the Veteran's claim.  Therefore, it is not 
prejudicial to proceed with adjudication of the claim.  


FINDINGS OF FACT

The competent evidence of record shows that coronary artery 
disease was caused or aggravated by service-connected diabetes 
mellitus and/or hypertension.  


CONCLUSION OF LAW

Coronary artery disease was proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id. 

The Board also recognizes potentially applicable amendments to 38 
C.F.R. § 3.309(e) that became effective August 31, 2010 to add 
ischemic heart disease to the list of diseases associated with 
exposure to certain herbicide agents.  This amendment established 
presumptive service connection for these diseases based on 
herbicide exposure.   In this case, however, the Board is 
granting service connection as secondary to hypertension and/or 
diabetes mellitus, therefore, the Board will not further address 
the amended regulations.  See 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009). Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, the Veteran has been granted service-connected for diabetes 
mellitus and hypertension, effective May 2001.  The Veteran also 
has a current diagnosis of coronary artery disease.  The medical 
evidence of record shows that the Veteran underwent a coronary 
artery bypass graft in February 2006.  The Veteran asserts that 
CAD is secondary to diabetes mellitus.  

Regarding secondary service connection, the Veteran was afforded 
a VA examination in May 2006.  The examiner reviewed the claims 
file.  In the VA General Medical Examination, the examiner noted 
that the Veteran experienced a myocardial infarction about 8 
years ago.  There was a stress test in December 2005 that showed 
blocked arteries.  He underwent the bypass surgery in February 
2006.  The examiner also noted that the Veteran was diagnosed 
with hypertension and diabetes about 4 years prior.  The examiner 
physically examined the Veteran and reviewed the associated 
cardiac studies and concluded that he was unable to dissociate 
the risk factors thus was unable to resolve the question of the 
etiology of CAD without mere speculation.  

In a February 2010 VHA opinion, a staff cardiologist reviewed the 
claims file.  The cardiologist noted the Veteran's service.  He 
noted the medical history of blocked coronary arteries and bypass 
surgery.  The cardiologist found that undoubtedly the underlying 
disease that caused the Veteran's coronary artery disease was 
atherosclerosis and the actual cause or causes of atherosclerosis 
had never been fully proven.  The cardiologist noted that several 
factors were associated with a higher than average probability 
that a person will develop serious atherosclerosis.  The 
cardiologist explained that these factors were commonly called 
"risk factors," but some of them should more accurately be 
called "factors associated with an increased risk but might not 
be causing the increased risk."  He also noted that diabetes 
mellitus type 2 and hypertension should be correctly placed in 
that category as associated with increased risk.  In contrast, 
heavy smoking of cigarettes, the family genes in certain families 
and lack of regular physical exercise have such a strong 
correlation with the development of serious atherosclerosis that 
the examiner was willing to classify these factors as helping to 
cause atherosclerosis.  The examiner considered the Veteran's age 
when he developed clinical evidence of coronary artery disease.  
He noted that it occurred in men who had no service in the 
military and found it difficult to think that coronary artery 
disease was caused by service that ended 24 years prior to 
developing coronary artery disease.  The examiner also found that 
he could not give a clear opinion regarding whether hypertension 
and diabetes aggravated the coronary artery disease.  

In a July 2010 VHA examination, the examiner was a Chief, Section 
of Cardiology.  He reviewed the claims file and indicated that he 
reviewed extensive medical records.  The Chief referred to the 
Veteran's period of service, including exposure to Agent Orange 
in Vietnam.  He considered the onset of hypertension and diabetes 
and the myocardial infarction.  The Chief found that it was clear 
that the Veteran had demonstrated coronary artery disease risk 
factors for vascular disease beyond diabetes and hypertension, 
including genetic predisposition and tobacco use.  The Chief 
noted that the medical literature was replete with information 
about the microvascular and macrovascular (coronary and 
peripheral artery disease) complications of diabetes mellitus.  
The Chief noted that this connection was strong enough so that 
diabetes is considered a CAD - equivalent.  Once a patient had 
diabetes mellitus, he is 2-4 times more likely to develop 
coronary artery disease and in men, the presence of diabetes 
mellitus imparts a 3 time higher risk of death from coronary 
artery disease than a non-diabetes cohort.  The Chief concluded 
that while in a particular patient, one can never be certain that 
diabetes mellitus and/or hypertension caused or aggravated 
coronary artery disease, the Chief believed that it was more 
likely than not that the presence of these risk factors did cause 
or aggravate the Veteran's coronary artery disease.  

The Board acknowledges the May 2006 and February 2010 opinions 
that are speculative.  It is well established that medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that 'it is possible' and 'it is within 
the realm of medical possibility' too speculative to establish 
medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinions, which are speculative, general or inconclusive 
in nature, cannot support a claim).  Applicable regulations also 
provide that a finding of service connection may not be based on 
a resort to speculation or a remote possibility.  See 38 C.F.R. § 
3.102 (2009).  The aforementioned opinions do not have the 
required degree of medical certainty required for service 
connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) 
(medical opinions based on speculation are entitled to little, if 
any, probative value); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  Therefore, the Board 
finds that these opinions are of little probative value.  

In contrast, the July 2010 VHA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  The examiner also provided a rationale for his 
conclusion based on medical literature and principles.  As such, 
the Board finds the VHA examination probative and affords it 
great probative value.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).  

In this case, the Veteran has a current diagnosis of coronary 
artery disease and a medical opinion that shows that it was 
caused or aggravated by service-connected hypertension and/or 
diabetes mellitus.  The Board acknowledges that the May 2006 and 
February 2010 examiner could not resolve the service connection 
issue without resorting to mere speculation.  However, the July 
2010 examiner provided an opinion establishing that hypertension 
and/or diabetes more likely caused or aggravated his coronary 
disease.  As there are two speculative and inconclusive opinions 
and one positive opinion, the Board finds that the evidence does 
not preponderate against the Veteran's claim for service 
connection.  As such, service connection for coronary artery 
disease as secondary to diabetes mellitus and/or hypertension is 
warranted.  


ORDER

Secondary service connection for coronary artery disease is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


